Exhibit 10.2

Executive Management

Strategic Executive Incentive Plan,

As amended and restated on January 28, 2016

The Compensation Committee of the Board of Directors (the “Committee”) of Epiq
Systems, Inc. (the “Corporation”) embraces a philosophy and guiding principles
designed to achieve enhancement of long-term shareholder value of the
Corporation. In line with these objectives, the compensation program for senior
corporate executive officers of the Corporation (“Executive Management”)
consists of (i) base salary, (ii) annual bonus incentive compensation based upon
the achievement of designated performance objectives are achieved, and
(iii) long-term incentive opportunity composed of equity based awards related to
enhancing the ongoing well-being of the Corporation.

In addition to the performance objectives as set forth in the Qualified
Executive Performance Plan, the Committee has established this Strategic
Executive Incentive Plan (the “Incentive Plan”) for Executive Management
pursuant to the Epiq Systems, Inc. 2004 Equity Incentive Plan, as amended and
restated (“Equity Incentive Plan”).

Executive Management consists of the following senior corporate executive
officers of the Corporation:

 

  •   Epiq Systems, Inc. Chief Executive Officer

 

  •   Epiq Systems, Inc. Chief Operating Officer

 

  •   Epiq Systems, Inc. Chief Financial Officer

 

  •   Epiq Systems, Inc. Chief Legal Officer (i.e., the Senior Vice President,
General Counsel and Secretary)

Section 162(m)

This Incentive Plan is intended to comply with the requirements of Internal
Revenue Code Section 162(m). The Committee must certify in writing the
attainment of performance goals set forth herein prior to the payment of awards.

Method and Timing of Payout

For payouts earned under this Incentive Plan, the Committee, in its sole
discretion, may make the payment in cash, stock options and/or restricted stock
(or any combination thereof). Amounts awarded under this Incentive Plan are made
under the Equity Incentive Plan and are subject to limitations contained
therein. Payments under this Incentive Plan may be made from time to time at the
sole discretion of the Committee. This Incentive Plan is entirely independent of
any other executive compensation plan this Committee has established or may
establish, including the Qualified Executive Performance Plan (“QEPP”), and
payment under any other plan including the QEPP is not and will not be
contingent on the satisfaction or non-satisfaction of the terms of this
Incentive Plan.

Performance Criteria

A list of performance criteria on which this Incentive Plan may be based is set
forth in Section 9 of the Equity Incentive Plan. In addition, the Committee has
determined that organic expansion and potential acquisitions and divestures are
a critical component relative to the attainment of

 

1



--------------------------------------------------------------------------------

strategic objectives for the Corporation and its subsidiaries. Therefore, the
Compensation Committee, in its discretion, may make payouts under this Incentive
Plan in connection with certain acquisitions and/or divestitures of the
Corporation and any of its subsidiaries which are approved by the Board of
Directors on or prior to the acquisition or divestiture date.

 

2